DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of group I comprising Claims 1-2, 12-13, 15-16, 18, 25-26, 28-29 and 31, species A1 comprising claim 2, 12-13, and species B1 comprising claim 16 and 29, in the reply filed on 08/11/2010 is acknowledged. Claims 1-2, 12-13, 15-16, 18, 25-26, 28-29, 31-34 and 60-62 are pending in the application. Claims 16, 18, 25-26 and 28-29 are withdrawn from consideration.  Claims 1-2, 12-13, 15, and 31 are considered on merits. 
Claim 18 is draw to at least one amine functionalized core. Thus, claim 18 belongs to species A2, and withdrawn from the consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 12-13 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grayson (US 2015/0132854, IDS).
Regarding claim 1, Grayson discloses a composition comprising at least one calibrant compound or a salt thereof (abstract), or a cationic complex thereof, or an anionic complex thereof (par [0018]),
wherein the at least one calibrant compound or the salt thereof or the cationic complex thereof, or the anionic complex thereof comprises an alcohol or an amine functionalized core and peripheral functionalities (Fig. 1, par [0077][0081]).
Regarding claim 2, Grayson discloses that wherein the at least one calibrant compound or the salt thereof or the cationic complex thereof, or the anionic complex thereof comprises at least one alcohol functionalized core selected from the groups consisting of:
mono-functional cores selected from the group consisting of methanol, ethanol, 1-propanol, 2-propanol, 1-butanol, 2-butanol, 3-methyl-1-butanol, 3-methyl-2-butanol, 2-methyl-1-butanol, and 2,2-dimethyl 1-propanol; 
di-functional cores selected from the group consisting of ethylene glycol, 1,2-propane dial, 1,3-propane dial, 1,2-butane dial, 1,3-butane dial, 1,4-butane dial, 2,3-butane dial, 1,2-pentane dial, 1,5-pentane dial, 1,2-hexane dial, and 1,6-hexane dial; 
tri-functional cores selected from the group consisting of 1,2,4-butane trial, 1,2,6-butane trial, 1, 1, 1-tris-(hydroxymethyl)ethane, and 1, 1, 1-tris(hydroxymethyl)propane;
 tetra-functional cores selected from the group consisting of pentaerythritol, erythritol, and threitol; 
penta-functional cores selected from the group consisting of xylitol, arabinitol, arabitol, adonitol, and triglycerol; 
hexa-functional cores selected from the group consisting of dipentaerythritol, allitol, dulcitol, iditol, talitol, sorbitol, galactitol, and mannitol; 
an octa-functional core selected from tripentaerythritol: and 
dendrimer-based cores comprising at least one layer of bis-MPA repeating units bonding to any one of the mono-functional core, the difunctional core, the tri-functional core, the tetra-functional core, the pentafunctional core, the hexa-functional core, and the octa-functional core by esterification, and peripheral functionalities (par [0081][0166]).
Regarding claim 12, Grayson discloses that wherein the at least one core with at least one alcohol functionality is selected from the group consisting the listed structure (e.g. n=3) (Fig. 1).
Regarding claim 13, Grayson discloses that wherein the peripheral functionalities are esters prepared by coupling the alcohol functionalities of the cores with a carboxylic acid, or an activated ester, or an activated carboxylic acid derivative having a chemical structure of Formula II (par [0069][0081]).
Regarding claim 31, Grayson discloses that the calibrant composition comprising at least two compounds or salts thereof or cationic complexes thereof, or anionic complexes thereof, wherein the at least two calibrant compounds or the salts thereof comprise the alcohol or amine functionalized cores and the peripheral functionalities (par [0081][0166]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grayson (US 2015/0132854, IDS) in view of Eslinger et al. (WO 2010/020361).
Regarding claim 15, Grayson does not specifically disclose that wherein the peripheral functionalities are esters prepared by coupling the alcohol functionalities of the cores with a carboxylic acid selected from the group consisting of arachidonic acid, cis-13-docosenoic acid, cis-11-eicosenoic acid, elaidic acid, linoleic acid, linolenic acid, linolelaidic acid, myristoleic, oleic acid, palmitoleic acid, petroselenic acid, and cis-15-tetracosenoic acid. However, Eslinger discloses that wherein the peripheral functionalities are esters prepared by coupling the alcohol functionalities of the cores with a carboxylic acid selected from the group consisting of arachidonic acid, cis-13-docosenoic acid, cis-11-eicosenoic acid, elaidic acid, linoleic acid, linolenic acid, linolelaidic acid, myristoleic, oleic acid, palmitoleic acid, petroselenic acid, and cis-15-tetracosenoic acid (page 4, par 1). Eslinger teaches that “The fatty acids esterified to the polyol molecule may be mixed fatty acids to produce the desired physical properties” (page 4, par 1). Thus, it would have been obvious to one of ordinary skill in the art to include carboxylic acid selected from the group consisting of arachidonic acid, cis-13-docosenoic acid, cis-11-eicosenoic acid, elaidic acid, linoleic acid, linolenic acid, linolelaidic acid, myristoleic, oleic acid, palmitoleic acid, petroselenic acid, and cis-15-tetracosenoic acid to esterize the alcohol functionalities of the cores in Grayson, in order to produce the desired physical properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797